                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      May 7, 2021
VIA ECF AND EMAIL
Honorable Lorna B. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re: United States v. Sohrab Sharma et al., 18 Cr. 340 (LGS)

Dear Judge Schofield:

         Pursuant to this Court’s Order of April 28, 2021 (Dkt. 491) in this case, the Government
and seven victims of the defendants’ fraud on Centra Tech, Inc. investors (the “Claimants”) who
have filed an amended third-party petition pursuant to 21 U.S.C. § 853(n) in this case (the
“Amended Petition”) respectfully submit this letter to update the Court on the status of efforts to
settle the Amended Petition without further litigation.

        Mindful of the Court’s suggestions that the Government and the Claimants engage in
settlement discussions in an effort to reduce unnecessary delays in the planned remission process
that would facilitate compensation to the many victims of the defendants’ fraud, the parties are
actively conferring regarding the possibility of reaching a settlement to resolve the Claimants’
Amended Petition and continue to make progress toward reaching a potential settlement. Most
recently, the Government has proposed to the Claimants the terms of a settlement that the
Government is prepared to recommend to the Department of Justice’s Money Laundering and
Asset Recover Section (“MLARS”), whose approval is required for any potential settlement.
Counsel for the Claimants are in the process of conferring with their clients about the proposed
settlement.

        In order to afford Claimants’ counsel adequate time to confer with their clients, and the
parties additional time for productive settlement discussions which could obviate the need for
further motions practice, the parties respectfully request that the Court adjourn the current briefing
deadlines in this ancillary proceeding by an additional two weeks. 1 The parties agree and propose

1
  The recent notice of appeal filed by defendant Sharma indicating his intention to challenge both
his conviction and sentence (Dkt. 474) will at least temporarily delay the initiation of the planned
remission program to compensate victims of the defendants’ fraud. Because the forfeiture of all
of the Seized Ether Units and all of the proceeds from their liquidation is predicated on Sharma’s
criminal fraud conspiracy convictions, MLARS cannot initiate a remission program as to any of
those proceeds (including the $27.2 million in forfeiture proceeds that are indisputably not
demanded by any claims in the Amended Petition) and the Government cannot use any of those
proceeds to settle the Claimants’ Amended Petition unless and until Sharma’s appeal as to his
conviction is withdrawn or dismissed, his conviction is affirmed on appeal, or an alternative legal
                                                                                                   Page 2


that the anticipated motions – the Government’s motion to dismiss the Amended Petition and
motion requesting permission to begin the remission process as to a portion of the forfeited Ether
– be briefed in parallel on the following schedule:

                 •   Government’s moving papers due on June 7, 2021.
                 •   Claimants’ response due on June 28, 2021; and
                 •   Government’s reply due on July 12, 2021.

       For the reasons set forth above, Claimants and the Government respectfully request that
the Court adopt the briefing schedule that the Government and the Claimants have jointly
proposed. In addition, the Claimants and the Government respectfully propose to provide the
Court with an update regarding potential settlement discussions by May 28, 2021.

                                                  Respectfully submitted,

                                                  ILAN T. GRAFF
                                                  Attorney for the United States
                                                  Acting Under 28 U.S.C. § 515

                                              by: _ __/s/____________________________
                                                  Samson Enzer / Negar Tekeei / Daniel Loss
                                                  Assistant United States Attorneys
                                                  212-637-2342 / -2482 / -6527

The application is GRANTED. By June 7, 2021, the Government shall file its motion to dismiss and motion to begin
the remission process as to a portion of the forfeited Ether. By June 28, 2021, Claimants shall file their opposition.
By July 12, 2021, the Government shall file its reply. By May 28, 2021, Claimants and the Government shall file a
status letter providing an update as to settlement discussions.

SO ORDERED

Dated: May 10, 2021
       New York, New York




basis for the forfeiture is established. Although counsel for defendant Sharma and the Government
considered and discussed options for reaching a stipulation or another mechanism that would
establish an alternative basis for the forfeiture that would not depend on the outcome of Sharma’s
pending appeal, the parties were, unfortunately, unable to find a legal mechanism that would allow
them to do so. Accordingly, the extended deadlines for motions practice requested in this letter as
to this ancillary litigation will not unduly delay the use of the Ether sale proceeds to compensate
the Claimants or other victims or otherwise cause undue prejudice to them.
